        Case 1:18-cr-00723-PGG Document 216 Filed 06/19/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

            -against-                                               ORDER

MICHAEL KELLERMAN,                                             18 Cr. 723 (PGG)

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the sentencing of the Defendant, previously

scheduled for July 1, 2020, will take place on August 6, 2020 at 4:00 p.m.

Dated: New York, New York
       June 19, 2020
